Title: To Benjamin Franklin from John Bondfield, 11 January 1783
From: Bondfield, John
To: Franklin, Benjamin


SirBordeaux 11 Januy 1782 [i.e. 1783]
The Don Galva of and from Salem arrivd at this Port Yesterday he saild from Salem the 1 December Mons De Vaudrieul with the Fleet remaind at Boston and from the report of the Captain would not sail before the later end of the month the french Troops were arrivd at Boston to embark on board the Fleet.
The Indians have committed some fresh Crueltys on the back settlements near Sunbery otherway all is quiet in America.
I have the Honor to be with due respect Sir Your most Obedient Humble Servant
John Bondfield
  
Addressed: A Son Excélance / Benjmn. Franklin / Ministre Plenre. des Etats / Unis de Lamerique. / à Paris
Notation: Bondfiel 11 June 1782.
